Exhibit 10.76

2007 EXECUTIVE OFFICER BONUS PLAN

The proposed bonus plan covers executive officers.

The basis for determining actual payouts under the bonus plan is the budgeted
corporate net income per the 2007 budget plan presented to the Board of
Directors (the 2007 Plan).  The payout will be linear up to 100% of the net
income in the 2007 budget plan, so that 100% of the target bonus amounts will be
paid at 100% achievement of the net income in the 2007 budget plan.  From 100%
of the net income in the 2007 budget plan up to 150% of the net income in the
2007 budget plan, the payout will increase linearly from 100% of the 2007 target
bonus amount to 200% of the 2007 target bonus amount.  The payout under the 2007
bonus plan is capped at 200%. The actual bonus payments under such awards may,
at the discretion of the Compensation Committee of the Board of Directors, be
less than or greater than the target amounts, depending on the Corporation’s
business performance, and performance of individuals, regardless of whether the
goals upon which such bonuses are based are achieved.

The target distribution for the 2007 Plan is contained in the table below.

Title
Executive Officers

 

Name

 

2007 Base

 

2007 Target
Bonus

 

President & Chief Executive Officer

 

Ofer Gneezy

 

350,000

 

350,000

 

Executive Vice President

 

Gordon VanderBrug

 

300,000

 

300,000

 

Senior Vice President, Finance & Chief Financial Officer

 

Richard Tennant

 

250,000

 

190,000

 

Senior Vice President, Engineering & Operations

 

Paul Floyd

 

225,000

 

190,000

 

Senior Vice President, Worldwide Sales

 

Dan Powdermaker

 

180,500

 

90,000

*

--------------------------------------------------------------------------------

*                    Mr. Powdermaker is also eligible to receive sales
commissions with a target payment of $90,000 at 100% achievement of 2007
wholesale gross profit quota where the actual amount paid is dependent on the
percentage achievement of monthly quota amounts..

These bonus payments will be accrued quarterly based on year-to-date achievement
of the financial plan.  Actual bonus amounts will be paid following the end of
the year, except that Mr. Powdermaker’s bonus is paid on a quarterly basis and
his sales commissions are paid monthly.  The 2007 Plan includes the accrual for
the proposed bonuses.


--------------------------------------------------------------------------------